Nichols, Presiding Judge.
Claude T. Buchanan filed his application for workmen’s compensation based upon injury allegedly sustained while employed by the Georgia Pacific Corporation. The deputy director hearing the complaint found for claimant, as did a majority of the full board. Thereafter, on appeal the superior court affirmed the award of the full board and the employer complains that the claimant failed to give timely notice of a compensable accident; that there was no evidence of an accident while in the regular course of employment, and that the disability complained of was not proximately caused by an accident arising out of and in the course of employment. Held:
1. “The only ground upon which the employer assigns error is that the evidence was insufficient to support the findings of the board and award of compensation” (U. S. Cas. Co. v. Young, 104 Ga. App. 373, 374 (121 SE2d 680)), and the only question presented is whether the record .contains any competent evidence to support the award.
2. While in the present case the employer seeks to attack the award on four grounds, such attack raises the sole question of whether the award was supported by any competent evidence.
3. The record discloses that the claimant left his job to visit a doctor because of pain and that the employer had knowledge of such facts. Under decisions exemplified by Davison-Paxon Co. v. Ford, 88 Ga. App. 890, 891 (78 SE2d 257), such notice was sufficient to put the employer on inquiry as to the circumstances surrounding such disability.
4. The evidence was also sufficient to support the finding that the claimant suffered an accident arising out of and in the course of his employment and was suffering a total disability therefrom.
5. The trial court did not err in affirming the award of the full board of the State Board of Workmen’s Compensation.

Judgment affirmed.


Hall and Deen, JJ., concur.

John G. Davis, for appellant.
V. D. Stockton, James V. Pleasants, for appellee.